
	

115 SRES 312 ATS: Expressing support for the designation of September 2017 and 2018 each as “National Month for Renters”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 312
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2017
			Mr. Cassidy (for himself and Mr. Van Hollen) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the designation of September 2017 and 2018 each as National Month for Renters.
	
	
 Whereas rental housing is a vital component of the housing market of the United States, providing a place to live for nearly 44,000,000 households and more than 111,000,000 individuals in the United States;
 Whereas the number of households renting homes increased by 9,000,000 over the past decade, the largest 10-year gain on record;
 Whereas more than 11,000,000 households in communities across the United States spend more than 50 percent of their income on rent and utilities, making those households severely cost-burdened under Federal standards; and
 Whereas those 11,000,000 severely cost-burdened households include 14,000,000 women, 8,000,000 children, 9,000,000 members of the Millennial Generation, 2,000,000 senior citizens, and nearly 800,000 veterans: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of September 2017 and 2018 each as National Month for Renters to draw attention to the rental housing shortage in the United States;
 (2)urges a truly national effort involving all levels of government, the private sector, and the philanthropic community to expand the supply of rental homes affordable to low- and moderate-income households;
 (3)recognizes that subsidized rental housing programs implemented by the Federal Government only serve 1/4 of eligible renters and so are the equivalent of a lottery; and (4)recognizes that expanding the supply of rental homes affordable to low- and moderate-income families, particularly when close to employment opportunities, will—
 (A)help reduce commuting costs; (B)restore the first rungs of the housing ladder;
 (C)stabilize families and communities; (D)promote equality of opportunity; and
 (E)support greater economic growth and prosperity.  